ORDER
Considering the Joint Petition for Interim Suspension Filed By Respondent and the Office of Disciplinary Counsel:
IT IS ORDERED that Lester J. Na-quin, III, attorney at law, be suspended from the practice of law in the State of Louisiana on an interim basis by consent, pursuant to Supreme Court Rule XIX, § 19.3. Said interim suspension will remain in effect pending further orders of this court.
IT IS FURTHER ORDERED that necessary disciplinary proceedings be instituted in accordance with Supreme Court Rule XIX.
/s/ Walter F. Marcus, Jr.
Justice, Supreme Court of Louisiana
LEMMON, J., not on panel. Rule IV, Part II, § 3.